Title: From John Adams to Joseph Ward, 6 April 1797
From: Adams, John
To: Ward, Joseph



Dear Sir
Philadelphia, April 6th 1797

I received yesterday your favor of the 27th of March for which I thank you.
The strain of Joy at a late event, and of Panegyrick on the subject of it, serve, among some other Instances to Convince me, that old friendships, when they are well preserved become very strong.  The friends of my youth are generally gone The friends of my early political life are chiefly departed—Of the few that remain, some have been found on a late occasion weak, envious, jealous, and spiteful, humiliated and mortified and duped enough by French Finesse, and Jacobinical rascality to show it to me and to the world.  Others have been found faithful and true, generous and Manly.  From these I have received Letters and Tokens of approbation and Friendship in a style of ardour, Zeal, and exultation similar to yours.
Your Postscript is a Morsel of exquisite Beauty and utility. My life will undoubtedly depend in a great Measure on my observance of it—
The Labour of my office is very constant and very severe, and before this time you will have seen enough to convince, that my Prospects as well as yours are grave; I should be much obliged to you for your sentiments and those of the people in general about you concerning what ought to be done.—
I am Sir with sincere esteem your / Friend and Servant,
John Adams—